—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered June 30, 1994, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was overwhelming evidence, including defendant’s own testimony, from which the jury could infer that defendant was aware that the employee bathroom in question was not a public area of the store. Defendant’s arguments based on People v Gaines (74 NY2d 358, 363) are unpreserved and without merit.
The trial court appropriately exercised its discretion in rejecting defendant’s offer of a conditional waiver of his presence at prospective sidebar questioning of venirepersons, since implementation of such conditional waiver would improperly interfere with the court’s control over the voir dire proceedings (People v Vargas, 88 NY2d 363, 377). Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.